Kom Ae Beau) 4 | Vor OY D

Federal Correctional Institution Schuylkill

 

 

 

 

P.O. Box 759
Minersville, PA 17954-0759
Mailed from
Federal Correctional Institution
Schuylkill, PA
19116-045@ — eee
Anita Burns Esq eee 0 tet
818 Grand BLVD
Suite 300
Kansas CITY, MO 64106 ‘,
United States Pn ats &
/ Cy ‘) “y 4 : és uy j
Le
’ “ws
é 2
\ “ “9 oY ; og
, CA | \
Man]
— 48 een
4; 1,535 ” ag
ia , a goo ie en
a 70h chet
=
YY |
BE ar
- =
ts
a *
ze
Rta ded Gey ay N\ Ay (0 AOoly

Exo pert

ae Adute Rue ws Esq
Fe de Ca\ Poro\ve Treteniect OE L | Cr.
314 Ko cnad 7 Blvd Svvte 306

KanSe § Caty Mi S So wry
\) LY [OG

 

 

{Co ya "roan oe ‘Beowed VA\Wor YS
(a Schoyi Kel |
P. 9. Bs x 184

Mise csaitle 2A. 7954
CeSE protest Ob" poliG-02-CR-w Sow

 

 

 

“Dea Wes, Borns,

“ks Welting te ta Fegacds +o the Sesstmas v. Bimaia, Ny. 1S" 1498
Cacgog & Dad anon ty Zo} ~ Recess) octobtc 220i) ~ Decided Aferl 1, 2018 )
Dee Choe) be ath Sprains Ks eet

Los! ALgcaseatal me a ob" O14 Gute “de aoe 4 Place Koc ot weaths
doa ta Aa imernas Counts D hod ecaiacx me Foe WY 0 1A Angst wali Fy
Lowen me Mantetae Ute Searentes Wo T vaeat te” ea Aloo cfr |! tlatoh 5
AC Tol ee cl spolies Ka nGichoredl Vi olost Orisnns 66 wet WV, OL tos kt & Biading Vee
— Cyr a wb yD \be Co SNe ra wo 6 o€eeid of \o2 As otra Eh 2 Mas @ Acct 2N yeued
dor fa the T2Z2Y © Cyrecees Ast Soing weit} tee Cries of Vinleste -

“ ( aot ae Th Se hlecs ie Dios ug Gol Thy 07 Conroe Cn $e Ther hee
ASL no j Hobbs Act ein age be 6 Criny af Uinles Co on ywovid Lite to he:
Ke 2 Ce Ge nde ii Gogcin Ae Wows ma, Sephentt Veceted for The G29 c. WNW The
8 Reged, hos Vat Nobb& AC “ Yacew Mrs of Do Vert TW wWovid Ab Weer
ace Ae Ke & Plex of 1% Veurt oo « Cbdecr tht 20 is th Max. 1. Got
IQ veers Loe pobbs Act | f Coabecy tine Yeurs ot THe tMh ence PAE iS Yury fir
Ce, A Tesking Winth west ats The IG ted 10 Yost i far bef be Poste iad which i at ‘a:

He I$ foc Hobbs cut. All ys Al with te 7 yecfs dol ihe Cornered Pihrl. Coing off td
bw up with 18 pee Tb i Thad Lirte 49 Kewimopicte. fa, Plee. J

 

 

 

7
Please Rey oon feomprtle Lbs ob yo a

an —

 

 
oN HES

MAached Exhibit G

dtige

FEDERAL PUB Er
WESTERN DISTRICT OF MISSOURI
818 GRAND AVENUE, SUITE 300
KANSAS CITY, MISSOURI 64106

OFFICIAL BUSINESS

   

 

Ramar D. Brown, 19116-045
FCI Schuylkill

PO Box 759

Minersville, PA 17954
Attached Exhibit lopy 4

FEDERAL PUBLIC DEFENDER
WESTERN DISTRICT OF MISSOURI
818 GRAND AVENUE
SUITE 300
KANSAS CITY, MISSOURI 64106

LAINE CARDARELLA (816) 471-8282

FEDERAL PUBLIC DEFENDER (FAX): (816) 471-8008
http://‘mow.fd.org

January 10, 2019

Ramar D. Brown, 19116-045
FCI Schuylkill

PO Box 759

Minersville, PA 17954

Dear Mr. Brown:

You may or may not know that you were on a list of cases this Office
received to determine if you are eligible for sentencing relief based on a United
States Supreme Court cases called Sessions v. Dimaya, 138 S.Ct. 1204 (2018). We
have determined you may be eligible for relief, and therefore are contacting you to
see if you are interested in this office filing a post-conviction relief motion on your
behalf.

Please write me, or call me collect, to let me know if you would like me to
represent you. We have a deadline in the coming weeks, so let me know as soon as
possible.

You should also be aware that, at the time of your guilty plea, you entered
into a plea agreement, and that it may be a breach of the plea agreement to file a
post-conviction relief motion. We can discuss that issue more when we talk.
Sincerely,

s/ Dan Goldberg

Dan Goldberg
Assistant Federal Public Defender

DG:bkb
ee

f
vb

Arradid Ey h

FEDERAL PUBLIC DEFENDER
WESTERN DISTRICT OF MISSOURI
818 GRAND AVENUE, SUITE 300
KANSAS CITY, MISSOURI 64106

OFFICIAL BUSINESS

 

 

 

Ramar D. Brown, 19116-045
FCI Schuylkill

Minersville, PA 17954 |

 
PUBLIC Dp,

     

3 oe C-

Sy ‘ an.
of mB <p
* eh : ; : *

weno s +}
. ; & z=
i ot
‘ “? spares ©

LAINE CARDARELLA
FEDERAL PUBLIC DEFENDER
OFFICE

818 Grand Blvd - Ste 300
Naiisas City, Missourl

64106

PRONE

816-471-8282

FAX

616-471-3008

EMAIL

Dan Goldberg@flLorg
WEB

Maw. fd.org

cof
Mh eae ie

Federal Public Defender

Western District of Missouri

March 29, 2019 —

Ramar D. Brown, 19116-045
FCI Schuylkill
PO Box 759

Minersville, PA 17954
Dear Mr. Brown:

I am contacting you regarding your 2255 claim that we
spoke about filing next month. After considering this issue further
with other attorneys, it is our office’s decision that you should wait
to file your 2255 until after the Supreme Court rules whether part
of 18 USC Section 924(c) is unconstitutional in a case called Davis.
The Supreme Court will likely issue its decision in June or July.

There are several reasons why you should wait to file your
2255 until after Davis. The government will likely argue that your
claim is too early because Davis has not been decided, and the court
should deny your 2255 on that basis alone. If your 2255 is denied,
then in the future you will lose your right to file a 2255 unless you
get permission from the 8th Circuit Court of Appeals to do so by
filing a 2244. That is not easy to do, because the requirements for a
second 2555 are harder.

I know that the government will likely argue your claim is
too early if filed in April, because I filed some 2244s early with a
motion to stay, and the government filed a motion to dismiss on
that very basis that it was too early. My concern is that the
prosecutor will do the same thing in your case, and we will lose
based on bad cases from the 8h Circuit. There are other advantages
to waiting until after Davis. Even if the Court finds that the part of
Attqohed Exhibit Soo, B77

the statute in question---924(c)---is not unconstitutional you may be
still entitled to file for post-conviction relief. Waiting until after
Davis to file any 2255 is not without risk, because there is a chance
that your claim will be untimely because it will not be filed within a
year after Dimaya. But after weighing all the pros and cons, I have
decided to wait to file any 2255 for you until after Davis is decided
this summer. If you wish to proceed now, and not wait until the
Supreme Court’s decision in Davis, you will need to do to so pro se,
prior to the one year anniversary of Dimaya, on April 17, 2019.

I am happy to discuss these issues with you, because I know they
are complicated. Please feel free to call me here at work collect, at
(816) 471-8282. If 1 did not hear from you, I will be 1n touch after

the Supreme Court decides Davis this summer.

Sincerely,

 

Dan Goldberg
Assistant Federal Public Defender

DG/se
Attached Exh bry Wea Q

FEDERAL PUBLIC DEFENDER
WESTERN DISTRICT OF MISSOURI
1000 WALNUT, SUITE 600
KANSAS CITY, MISSOURI 64106

 

OFFICIAL BUSINESS

Yo

 

 

Ramar Brown, #19116-045
FCI Schuylkil!

PO Box 759

Minersville, PA 17954

 

 
Rttochd Exh bi Geb

FEDERAL PUBLIC DEFENDER
WESTERN DISTRICT OF MISSOURI
1000 WALNUT STREET
SUITE 600
KANSAS CITY, MISSOURI 64106

LAINE CARDARELLA (816) 471-8282

FEDERAL PUBLIC DEFENDER (FAX): (816) 471-8008
http://mow.fd.org

November 22, 2019

Ramar Brown, #19116-045
FCI Schuylkill

PO Box 759

Minersville, PA 17954

Dear Mr. Brown:

I wanted to touch based with you regarding your potential 28 U.S.C. Section
2255 claim my office had spoken about filing on your behalf pursuant to Sessions v.
Dimaya, 138 S.Ct. 1204 (2018) and United States v. Davis, 139 S.Ct. 2319 (2019).

Unfortunately, I am writing with bad news. Because you were convicted of
carjacking. this office has coneluded that vou are not eligible for relief. Carjacking
satisfies the force clause of 924(c). Because of that, the fact that the residual clause
of 924(c) is void after Davis does not help your case.

I have personally litigated for some years now whether carjacking satisfies
for the force clause, and have recently lost that issue-in-both the Eighth Circuit and
before the Supreme Court. See Brannon Taylor v. United States, 773 Fed. Appx. 346
(8th Cir 2019), affirmed by Supreme Court in Case No. 19-6238. Numerous others
have litigated a similar issue in other circuits, and no one has had success to my
knowledge.

If you still wish to litigate this issue, you should feel free to do so on your
own. Please be aware that you will need to litigate the issue in a timely fashion, or
lose the right to do so. Best of luck to you in the future.

Sincerely,

s/ Dan Goldberg

Dan Goldberg
Assistant Federal Public Defender

DG/se
